United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3355
                                   ___________

United States of America,           *
                                    *
             Appellee,              *
                                    * Appeal from the United States
      v.                            * District Court for the
                                    * District of Nebraska.
Aaron Gonzalez, also known as Aaron *
Elizondo, also known as Aaron       *      [UNPUBLISHED]
Martinez,                           *
                                    *
             Appellant.             *
                               ___________

                             Submitted: April 6, 2004
                                Filed: April 12, 2004
                                 ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Aaron Gonzalez (Gonzalez) appeals the sentence the district court1 imposed
after he pled guilty to participating in a drug conspiracy, in violation of 21 U.S.C.
§ 846. Gonzalez argues that the two felony convictions upon which the court relied
to classify him as a career offender did not qualify as convictions under U.S.S.G.
§ 4B1.1(a), because the Nebraska Department of Correctional Services had issued


      1
       The Honorable Richard G. Kopf, Chief Judge, United States District Court for
the District of Nebraska.
certificates for both convictions that showed he had been “discharged” and “restored
all [his] civil rights as provided by law.” In support of this argument, Gonzalez
analogizes his case to United States v. Gallaher, 275 F.3d 784 (9th Cir. 2001), where
a divided panel of the Ninth Circuit Court of Appeals held that (1) if a state had
restored the defendant’s civil rights with respect to a prior conviction by issuance of
a certificate, and (2) the certificate did not expressly contain a restriction pertaining
to firearms, the prior conviction may not be used as a predicate offense under the
Armed Career Criminal Act, 18 U.S.C. § 924.2 Here, even if this court were to agree
with Gonzalez that Gallagher applies, Gonzalez’s argument fails because both
certificates on Gonzalez included the following disclaimer: “The issuance of this
Certificate of Discharge does not restore to the above captioned individual his/her
right to bear arms.” We conclude that a state certificate which merely reinstates a
former prisoner’s civil rights does not prevent the conviction from being counted
under section 4B1.1(a). See U.S.S.G. §§ 4B1.2 n.3, 4A1.2 n.10. Accordingly, we
affirm.
                         ______________________________




      2
       Gonzalez’s reliance on United States v. Gallaher, 275 F.3d 784 (9th Cir.
2001), is misplaced. In Gallaher, the defendant was convicted of being a felon in
possession of ammunition. Moreover, the holding was based on the plain language
of 18 U.S.C. § 921(a)(20).
                                           -2-